UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4277



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CESAR BENITEZ-ARZATE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:01-cr-00013-REM)


Submitted:   September 29, 2006           Decided:   October 16, 2006


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian J. Kornbrath, Federal Public Defender, Clarksburg, West
Virginia, for Appellant. Rita R. Valdrini, Acting United States
Attorney, Stephen D. Warner, Assistant United States Attorney,
Elkins, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Cesar Benitez-Arzate pled guilty to conspiracy to possess

with intent to distribute and to distribute 500 grams or more of

methamphetamine.   On appeal he alleges that his guilty plea is

invalid because his interpreter was not certified under the Court

Interpreters Act, 28 U.S.C.A. §§ 1827-28 (West 1994 & Supp. 2006).

For the reasons that follow, we affirm.

          Benitez-Arzate did not object to the non-certification of

his Spanish interpreter.   Indeed, Benitez-Arzate chose to use the

services of the very interpreter of whom he now complains in lieu

of the court-certified interpreter originally provided to him by

the court and used at his arraignment.    We find no plain error in

the district court’s decision to allow Benitez-Arzate to use the

services of the interpreter obtained by his defense counsel.

United States v. Paz, 981 F.2d 199, 201 (5th Cir. 1992) (providing

review standard for claim of an uncertified interpreter under the

Court Interpreters Act); United States v. Gonzales, 339 F.3d 725,

728-29 (8th Cir. 2003) (same).

          Accordingly, we affirm.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED


                                 - 2 -